 



EXHIBIT 10.17
TERMINATION AGREEMENT
     THIS TERMINATION AGREEMENT (the “Agreement”) is entered into this 29th day
of March 2006 by and between Odimo Incorporated, a Delaware corporation (the
“Company”), and SDG Marketing, Inc., a British Virgin Island corporation
(“SDG”).
RECITALS
     WHEREAS, the Company and SDG are parties to that certain Supply Agreement
dated as of March 30, 2004 (the “Supply Agreement”) pursuant to which SDG agreed
to sell diamonds and jewelry to the Company upon the terms and conditions
contained therein; and
     WHEREAS, the Company and SDG desire to terminate the Supply Agreement upon
the terms and subject to the conditions contained in this Agreement.
     NOW THEREFORE, in consideration of the mutual promises and undertakings set
forth in this Agreement, the parties, intending to be legally bound, agree as
follows:
1. TERMINATION OF SUPPLY AGREEMENT. Effective as of the date hereof, the Supply
Agreement and the respective rights and obligations of the parties thereunder
are hereby terminated, cancelled and of no further force or effect.
2. RETURN OF INVENTORY; RISK OF LOSS ON RETURNED INVENTORY; RELEASE
     2.1 Return of Inventory. Immediately upon execution of this Agreement, the
Company shall return to SDG the Loose Diamonds previously delivered to the
Company by SDG and such other diamonds listed on Exhibit A hereto. For purposes
of this Agreement, “Loose Diamonds” shall mean loose stone diamonds accompanied
by a GIA certificate and supplied by SDG.
     2.2 Risk of Loss. Risk of loss to the Loose Diamonds shall pass to SDG upon
delivery thereof to SDG, except such loss or damage resulting from any negligent
act of the Company or its agents. If requested by SDG, the Company shall provide
SDG with a certificate of insurance naming SDG as loss payee on any insurance
policy covering the Loose Diamonds whereby any losses shall be paid to SDG and
the Company as their interest may appear.
     2.3 Release.
          (a) In consideration of each party’s mutual release and the
performance of all duties and obligations imposed hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, SDG, its predecessors, successors, officers, directors, current
and former employees, agents, representatives, heirs, attorneys, and assigns,
and the Company, its predecessors, successors, officers, directors, current and
former employees, agents, representatives, heirs, attorneys, and assigns, hereby
completely release and forever discharge each other and each party’s past,
present, and future officers, directors, shareholders, employees, attorneys,
principals, agents, servants, representatives, subsidiaries, parents, related
entities, affiliates, partners, predecessors, successors-in-interest, heirs,
assigns, and all other persons, corporations, or other entities with whom any of
the parties’ have now or may hereafter be affiliated, of and from any and all
claims, demands, obligations, actions, causes of actions, orders, judgments,
rights, damages, costs, attorneys’ fees, losses of services, expenses, profits,
or compensation, whether based on a tort, contract, contribution,
indemnification, or any other theory of recovery, and whether for compensatory,
statutory, punitive, or other damages, which either

 



--------------------------------------------------------------------------------



 



party now has or may have against the other party relating to any claim,
obligation, or right in any way relating to, in whole or in part, the Supply
Agreement, but excluding any claims under this Agreement and any claims relating
to amounts owed by the Company to SDG or its affiliates under the Supply
Agreement or this Agreement. This mutual release by each party shall be a
binding and complete settlement, to be conducted in accordance with the
executory provisions of this Agreement.
          (b) Each party hereto hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against the
other released party, based upon any matter purported to be released hereby.
3. NEW SUPPLY ARRANGEMENT. From time to time, subject to the agreement of the
parties, the Company will post diamonds from SDG’s inventory on its websites for
sale to consumers.
4. REPRESENTATIONS & WARRANTIES. The Company and SDG each represents and
warrants to the other that such party has the full power and authority to enter
into this Agreement without the joinder or approval of any other person or
entity and that the person executing this Agreement on behalf of such party was
duly authorized to do so.
5. MISCELLANEOUS.
     4.1 Governing Law. This Agreement shall be governed in all respects by the
laws of the State of New York without regard to principles of conflict of laws.
     4.2 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     4.3 Amendment. This Agreement may not be changed except in a writing signed
by the parties hereto.
     4.4 Gender. All words used in this Agreement will be construed to be of
such gender or number, as the circumstances require.
     4.5 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified; (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day; (iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
parties at the address set forth on the signature page hereto or at such other
address as the parties may designate.
     4.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

2



--------------------------------------------------------------------------------



 



     4.7 Expenses. The Company and SDG shall each pay its respective costs and
expenses that they incur with respect to the negotiation, execution, delivery
and performance of this Agreement and all of the transactions contemplated
herein.
     4.8 Specific Enforcement. Any party shall be entitled to specific
enforcement of its rights under this Agreement. Each party acknowledges that
money damages would be an inadequate remedy for its breach of this Agreement and
consents to an action for specific performance or other injunctive relief in the
event of any such breach.
     4.9 Further Assurances. The parties agree to perform any acts and/or
execute any documents, including without limitation, executing, amending or
supplementing any instrument to be executed hereunder, as may be reasonable
requested by the other party in order to effect the purposes of this Agreement.
     4.10 Attorneys’ Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.
     4.11 Entire Agreement. This Agreement (including the exhibits hereto)
constitutes the entire agreement between the parties with respect to the subject
matter hereof, and supercedes all prior negotiations, understandings,
agreements, correspondence and statements, both oral and written, including
without limitation, the Supply Agreement.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth in the first paragraph hereof.

     
ODIMO INCORPORATED,
  SDG MARKETING, INC.
a Delaware corporation
  a British Virgin Islands corporation
 
   
By: /s/ Alan Lipton
  By: /s/ Pavlo Protopapa
 
   
Name: Alan Lipton
  Name: Pavlo Protopapa
Title: President
  Title: Attorney in Fact

4